NORCOTT, J.,
dissenting. I believe that my opposition to the death penalty already has been sufficiently expressed. See State v. Cobb, 251 Conn. 285, 543, 743 A.2d 1 (1999) (Norcott, J., dissenting); State v. Webb, 238 Conn. 389, 566, 680 A.2d 147 (1996) (Norcott, J., dissenting). While my opposition constitutes only a minority position today, I am optimistic that very early in the twenty-first century we will all witness the abolition of this practice by Connecticut as a state and the United States as a country.
Accordingly, I once again dissent in the present case, where the inexorable conclusion to this criminal proceeding will be the execution of the defendant by the state of Connecticut.